NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0579n.06

                                          No. 11-1411

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                   FILED
LAWRENCE DOUGLAS,                                   )
                                                                               Jun 05, 2012
                                                    )
       Plaintiff-Appellant,                         )                   LEONARD GREEN, Clerk
                                                    )
v.                                                  )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
INTERNATIONAL AUTOMOTIVE                            )       THE EASTERN DISTRICT OF
COMPONENTS GROUP NORTH                              )       MICHIGAN
AMERICA, INC.,                                      )
                                                    )
       Defendant-Appellee.                          )




       Before: MARTIN, GILMAN, and WHITE, Circuit Judges.



       PER CURIAM. Lawrence Douglas appeals a district court’s judgment dismissing his civil

rights complaint filed pursuant to the Age Discrimination in Employment Act (ADEA), 28 U.S.C.

§ 621 et seq.

       International Automotive Components Group North America, Inc. (IAC), an auto parts

supplier, terminated Douglas’s employment. At the time of his termination, Douglas was fifty-seven

years old. Douglas began working at the company’s Huron, Ohio plant in 2003, at which time it was

owned by another corporation. He became an IAC employee in 2007. Douglas held various

positions at the plant and was working as a quality engineer and lab manager when he was laid off.

The layoffs occurred in response to a severe downturn in the automobile industry, which resulted in

the imposition of various cost-cutting measures by IAC. Many of Douglas’s former duties were

assumed by Matt Starling, a younger employee, who was transferred to the Huron plant from a

facility in Plymouth, Michigan, where his position was slated to be eliminated.
                                             No. 11-1411
                                                 -2-

        Douglas filed his ADEA complaint alleging that he was discharged because of his age and

that, after his discharge, he applied for positions at IAC for which he was not hired because of his

age. The district court granted summary judgment to IAC, concluding that Douglas did not provide

sufficient evidence to raise an issue of fact as to whether he was discharged because of his age. The

district court also concluded that Douglas had provided no evidence that IAC’s subsequent failure

to rehire him was age related.

        We review de novo the district court’s grant of summary judgment. Lefevers v. GAF

Fiberglass Corp., 667 F.3d 721, 723 (6th Cir. 2012).

        Because Douglas bases his claim on circumstantial evidence, we apply the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Geiger v.

Tower Auto., 579 F.3d 614, 622 (6th Cir. 2009). Under this framework, Douglas must first establish

a prima facie case of age discrimination, which includes four elements: “1) that he was a member

of a protected class; 2) that he was discharged; 3) that he was qualified for the position that he held;

and 4) that he was replaced by someone outside of the protected class.” Id. When an employee is

discharged as part of a workforce reduction, however, we modify the fourth element to require

“additional direct, circumstantial, or statistical evidence tending to indicate that the employer singled

out the plaintiff for discharge for impermissible reasons.” Id. at 623 (quotation marks and citation

omitted).

        If an employee makes this prima facie showing, “the burden of production shifts to the
employer to articulate a legitimate nondiscriminatory reason for the adverse employment action.”

Schoonmaker v. Spartan Graphics Leasing, LLC, 595 F.3d 261, 264 (6th Cir. 2010). “If the

employer meets this burden, the burden of production shifts back to the plaintiff to show that the

employer’s explanation was a mere pretext for intentional age discrimination.” Id.

        The district court found that Douglas failed to satisfy the fourth prong of his prima facie case

because he was not replaced by Starling, and because he did not produce additional direct,

circumstantial, or statistical evidence tending to show that he was discharged based on his age.

Douglas challenges both conclusions on appeal, asserting that he was replaced by Starling and that,
                                            No. 11-1411
                                                -3-

even if he was not, he presented sufficient additional evidence that he was singled out for discharge

based on his age. We need not resolve the issue of whether Douglas was replaced by Starling. Even

if we assume that Douglas established a prima facie case of age discrimination, he has failed to set

forth evidence sufficient for a reasonable juror to find that IAC’s proffered reason for discharging

him was pretextual. See Browning v. Dep’t of Army, 436 F.3d 692, 696 (6th Cir. 2006).

       There is no dispute that IAC decided to reduce its workforce because of a significant

economic downturn and that it directed its plant managers, including Huron plant manager Charles

Raymont, to effect a ten percent reduction in base wages. According to Raymont, he felt that

Starling was critical to the upcoming launch of a project involving ethylene vinyl acetate (EVA) for

carpet and was also able to perform Douglas’s duties. Consequently, when Raymont was informed

that Starling’s position was slated for elimination, he made the decision to have Starling transferred

to Huron and to lay off Douglas.

       A plaintiff can “establish pretext by showing that the proffered reason (1) has no basis in fact;

(2) did not actually motivate the adverse employment action; or (3) was insufficient to warrant the

adverse action.” Sybrandt v. Home Depot, U.S.A., Inc., 560 F.3d 553, 558 (6th Cir. 2009) (citations

and internal quotation marks omitted). A plaintiff may also establish pretext “by offering evidence

which challenges the reasonableness of the employer’s decision to the extent that such an inquiry

sheds light on whether the employer’s proffered reason for the employment action was its actual

motivation.” Id. (citation and internal quotation marks omitted). Douglas cannot show pretext using
any of these methods.

       Douglas first attempts to show pretext by arguing that the workforce reduction cannot be the

true reason for his discharge because his position was not eliminated, but was filled by Starling.

There is no dispute, however, that the “reshuffling” resulted in the elimination of a position and cost

savings, “the goal of any [reduction in force].” Brocklehurst v. PPG Indus., Inc., 123 F.3d 890, 895

(6th Cir. 1997). The case on which Douglas relies, Bonfiglio v. Mich. Underground Specialists, No.

09-13534, 2010 WL 3190829, at *5 (E.D. Mich. Aug. 12, 2010), is distinguishable because, in that

case, a new employee was hired to replace the plaintiff at a higher wage. Further, the rationale
                                             No. 11-1411
                                                 -4-

offered by IAC for Douglas’s discharge in response to his lawsuit is consistent with the rationale set

forth at the time that the decision was made. Accordingly, there is no merit to Douglas’s argument

that IAC’s “shifting rationale” is evidence of pretext. Cf. Cicero v. Borg-Warner Auto., Inc., 280
F.3d 579, 591–92 (6th Cir. 2002).

        Douglas also attempts to show pretext by arguing that he was significantly more qualified

than Starling and that Raymont did not have an adequate basis on which to conclude that Starling

was more critical to the carpet EVA project. It is well established, however, that “a plaintiff’s

subjective views of his qualifications in relation to other [employees], without more, fails to establish

discrimination.” Schoonmaker, 595 F.3d at 269 (citation omitted); see also Hedrick v. W. Reserve

Care Sys., 355 F.3d 444, 462 (6th Cir. 2004). There is no dispute that Starling had been heavily

involved in the carpet EVA project at the Huron plant throughout the previous year and that he

performed his duties in a satisfactory manner. Accordingly, Douglas cannot show that the decision

to retain Starling was “so lacking in merit as to call into question its genuineness.” Bender v.

Hecht’s Dep’t Stores, 455 F.3d 612, 625 (6th Cir. 2006) (citation omitted).

        Finally, Douglas attempts to show pretext by pointing to statistical evidence that more older

employees were discharged in the workforce reduction. In the cases on which Douglas relies,

however, Scott v. Goodyear Tire & Rubber Co., 160 F.3d 1121, 1129 (6th Cir. 1998), and Kulling

v. Grinders for Indus., Inc., 115 F. Supp. 2d 828, 839 (E.D. Mich. 2000), the statistical evidence

showed a significant difference between the average age of the employees who were discharged and
those who were retained.        The statistical evidence was combined with other evidence of

discrimination. To create an inference of discrimination, “the statistics must show a significant

disparity and eliminate the most common nondiscriminatory explanations for the disparity.” Bender,
455 F.3d at 622 (citation omitted, emphasis in original). The statistics in this case show only a slight

difference between in the average age of the employees who were discharged and those who were

not. There was only a slight decrease in the average age of the employees as a result of the

workforce reduction. Accordingly, the statistics do not create an inference that IAC targeted

employees based on their age. See id. at 622.
                                            No. 11-1411
                                                -5-

        Douglas also claims that IAC failed to hire him for positions for which he applied after his

discharge due to his age. To establish a prima facie case of discrimination in this context, a plaintiff

must show “(1) that he is a member of a protected class; (2) that he applied for, and did not receive,

a job; (3) that he was qualified for the job; and (4) that a similarly-situated person who was not in

the plaintiff’s protected class received the job.” Seay v. Tenn. Valley Auth., 339 F.3d 454, 463 (6th

Cir. 2003). The district court properly concluded that Douglas failed to make this showing.

        Douglas applied to be a Plant Technical Manager at IAC’s Fremont plant, a position that

opened because the company was transferring carpet and flooring work to Fremont from its Sydney

and Sheboygan plants. The company filled this position by transferring Matt Dietz, the Plant

Technical Manager at the Sydney plant. Because Dietz was currently working in this position, he

and Douglas were not similarly situated. See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d
344, 352 (6th Cir. 1998) (explaining that the plaintiff and the employee with whom he seeks to

compare himself must be similar in all “relevant aspects”) (emphasis omitted). With regard to the

second position, a management position at the Huron plant, Douglas failed to provide evidence that

his application information was provided to IAC by the screening agency. To the extent that

Douglas rests his claim on the more general assertion that IAC failed to notify him of, or consider

him for the other positions, his argument fails. The case on which he relies, Dews v. A.B. Dick Co.,

231 F.3d 1016, 1022 (6th Cir. 2000), is distinguishable because the employer in Dews neither

notified employees of available positions, nor provided a “formal mechanism for expressing
interest.”

        The district court’s judgment is therefore affirmed.